Citation Nr: 1808014	
Decision Date: 02/08/18    Archive Date: 02/20/18

DOCKET NO.  12-17 985A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for eustachian tube dysfunction with pressure sensation, hyperacusis, and left ear otalgia.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for a lumbosacral spine condition.

4.  Entitlement to service connection for a thoracic spine condition.

5.  Entitlement to service connection for a right hip condition.

6.  Entitlement to an initial compensable disability rating prior to January 21, 2016, and an initial disability rating in excess of 50 percent as of January 21, 2016, for allergic rhinosinusitis.

7.  Entitlement to an initial disability rating in excess of 10 percent prior to January 21, 2016, and an initial disability rating in excess of 40 percent as of January 21, 2016, for patellofemoral pain syndrome of the left knee.

8.  Entitlement to an initial disability rating in excess of 10 percent for patellofemoral pain syndrome of the right knee.

9.  Entitlement to an initial compensable disability rating for amputation of the second toe of the right foot.

10.  Entitlement to an initial compensable disability rating for erectile dysfunction (ED).

11.  Entitlement to an initial compensable disability rating for a residual scar of the left thigh.

12.  Entitlement to an initial compensable disability rating for a lipoma on the midback.

13.  Entitlement to an initial disability rating in excess of 10 percent for a residual scar, s/p amputation of the second toe of the right foot.

14.  Entitlement to an initial disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD). 

15.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Moore, Counsel
INTRODUCTION

The Veteran served on active duty in the U.S. Navy from October 2000 to March 2010.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, and a June 2013 rating decision of the VA RO in Philadelphia, Pennsylvania.  The case is currently under the jurisdiction of the Philadelphia RO.

The Veteran requested a hearing before the Board on his July 2012 and May 2014 VA Form 9s.  However, in a subsequent communication received in January 2018, he withdrew his request for a hearing.  38 C.F.R. § 20.704(e) (2017).

In October 2014 and February 2017 rating decisions, the Agency of Original Jurisdiction (AOJ) increased the initial evaluations for the Veteran's right second toe scar to 10 perfect effective March 9, 2010, PTSD to 70 percent effective March 9, 2010, allergic rhinosinusitis to 50 percent effective January 21, 2016, and left knee to 40 percent effective January 21, 2016.  As the AOJ did not assign the maximum disability rating possible for the entire period on appeal, the appeals for higher evaluations remains before the Board, regardless of the AOJ's determination that the right second toe scar and PTSD increases were full grants.  See AB v. Brown, 6 Vet. App. 35 (1993).  These issues have been recharacterized above.


FINDING OF FACT

Prior to the promulgation of a final decision by the Board, the Veteran indicated that he wished to withdraw all of his pending appeals.




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal on the issue of service connection for eustachian tube dysfunction by the Veteran have been met and the appeal is withdrawn.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of a Substantive Appeal on the issue of service connection for left ear hearing loss by the Veteran have been met and the appeal is withdrawn.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

3.  The criteria for withdrawal of a Substantive Appeal on the issue of service connection for a lumbosacral spine condition by the Veteran have been met and the appeal is withdrawn.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

4.  The criteria for withdrawal of a Substantive Appeal on the issue of service connection for a thoracic spine condition by the Veteran have been met and the appeal is withdrawn.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

5.  The criteria for withdrawal of a Substantive Appeal on the issue of service connection for a right hip condition by the Veteran have been met and the appeal is withdrawn.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

6.  The criteria for withdrawal of a Substantive Appeal on the issue of an increased initial rating for allergic rhinosinusitis by the Veteran have been met and the appeal is withdrawn.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

7.  The criteria for withdrawal of a Substantive Appeal on the issue of an increased initial rating for a left knee disability by the Veteran have been met and the appeal is withdrawn.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

8.  The criteria for withdrawal of a Substantive Appeal on the issue of an increased initial rating for a right knee disability by the Veteran have been met and the appeal is withdrawn.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

9.  The criteria for withdrawal of a Substantive Appeal on the issue of an increased initial rating for amputation of the right second toe by the Veteran have been met and the appeal is withdrawn.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

10.  The criteria for withdrawal of a Substantive Appeal on the issue of an increased initial rating for ED by the Veteran have been met and the appeal is withdrawn.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

11.  The criteria for withdrawal of a Substantive Appeal on the issue of an increased initial rating for a left thigh scar by the Veteran have been met and the appeal is withdrawn.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

12.  The criteria for withdrawal of a Substantive Appeal on the issue of an increased initial rating for a midback lipoma by the Veteran have been met and the appeal is withdrawn.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

13.  The criteria for withdrawal of a Substantive Appeal on the issue of an increased initial rating for a residual scar s/p amputation of the right second toe by the Veteran have been met and the appeal is withdrawn.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

14.  The criteria for withdrawal of a Substantive Appeal on the issue of an increased initial rating for PTSD by the Veteran have been met and the appeal is withdrawn.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

15.  The criteria for withdrawal of a Substantive Appeal on the issue of TDIU by the Veteran have been met and the appeal is withdrawn.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2017).  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2017).  

The Veteran perfected his appeals of the December 2010 and June 2013 rating decisions denying service connection for eustachian tube dysfunction, left ear hearing loss, the lumbar spine, the thoracic spine, and the right hip, assigning initial evaluations for rhinosinusitis, the left knee, the right knee, the right second toe, ED, the left thigh scar, the midback lipoma, the right second toe scar, and PTSD, and denying TDIU.  In January 2018, the Veteran submitted a written statement indicating that he wished to withdraw all of his pending appeals.  His withdrawal was effective immediately upon receipt by VA.  38 C.F.R. § 20.204(b)(1), (3) (2017).  As he has withdrawn these claims, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these claims, and they are dismissed.

	(CONTINUED ON NEXT PAGE)












ORDER

The appeal of entitlement to service connection for eustachian tube dysfunction is dismissed.

The appeal of entitlement to service connection for left ear hearing loss is dismissed.

The appeal of entitlement to service connection for a lumbosacral spine condition is dismissed.

The appeal of entitlement to service connection for a thoracic spine condition is dismissed.

The appeal of entitlement to service connection for a right hip condition is dismissed.

The appeal of entitlement to an increased initial rating for allergic rhinosinusitis is dismissed.

The appeal of entitlement to an increased initial rating for patellofemoral pain syndrome of the left knee is dismissed.

The appeal of entitlement to an increased initial rating for patellofemoral pain syndrome of the right knee is dismissed.

The appeal of entitlement to an increased initial rating for amputation of the second toe of the right foot is dismissed.

The appeal of entitlement to an increased initial rating for ED is dismissed.

The appeal of entitlement to an increased initial rating for a residual scar of the left thigh is dismissed.

The appeal of entitlement to an increased initial rating for a lipoma on the midback is dismissed.

The appeal of entitlement to an increased initial rating for a residual scar, s/p amputation of the second toe of the right foot is dismissed.

The appeal of entitlement to an increased initial rating for PTSD is dismissed.

The appeal of entitlement to TDIU is dismissed.



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


